DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-11, 18-19, 22 and 25-32 drawn to an immunostimulatory composition comprising: an effective amount of an immunostimulatory Aloe vera-derived mixture and an Aloe vera- derived material, wherein the immunostimulatory Aloe vera-derived mixture comprises at least one Aloe vera- derived lipo-polysaccharide, at least one Aloe vera-derived polysaccharide and at least one Aloe vera-derived lipo-protein, wherein the immunostimulatory Aloe vera-derived mixture exhibits an immunostimulatory activity of at least 50% of a maximal NF-kappa Beta directed luciferase expression by Escherichia coli bacterial lipo-polysaccharide (ELPS) at a concentration of about 10 g/mL, and the immunostimulatory activity is measured by NF-kappa Beta directed luciferase expression in THP-1 monocytes at a concentration of about 250 g/mL or less, wherein the Aloe vera-derived material is selected from the group consisting of Aloe vera gel concentrated at 1X, Aloe vera gel concentrated at 10X, Aloe vera gel concentrated at 200X, Aloe vera whole leaf spray dried powder concentrated at 100X, Aloe vera whole leaf decolorized liquid, acemannan, and Aloe vera mucilaginous polysaccharide, wherein the amount of the Aloe vera-derived material ranges from 10 wt% to about 90 wt% relative to the total amount of the immunostimulatory Aloe vera-derived mixture and the Aloe vera-derived material, and wherein the composition is selected from the group consisting of a dispersion, a solution, and a suspension, classified in A61K36/886.
II. Claims 12-14, 20 and 23 drawn to a method of treating muscle or joint pain in a subject in need thereof, classified in A61K36/886.
III. Claim 15-17, 21 and 24 drawn to a method of improving the appearance, texture, firmness and/or elasticity of skin and/or for providing accelerated growth of new skin cells in a subject in need thereof, classified in A61K36/886.
The inventions are independent or distinct, each from the other because:
Inventions I and II and Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product the product as claimed can be used to treat burns.
Inventions II and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are drawn to distinct methods with different mechanisms of action and different effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699